Citation Nr: 1140995	
Decision Date: 11/03/11    Archive Date: 11/16/11

DOCKET NO.  05-03 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for herniated nucleus pulposus L4-5, status post laminectomy (to include claim for hip pain and pain and numbness in both feet).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Fitch, Counsel



INTRODUCTION

The Veteran served on active duty from July 1970 to September 1973, with service in the Republic of Vietnam from August 1, 1971, to April 17, 1972.  The Veteran also had service in the National Guard.

This appeal comes before the Board of Veterans' Appeals (Board) from February 2004 and May 2004 rating decisions of the Department of Veterans Affairs (VA), Montgomery, Alabama, Regional Office (RO), which inter alia denied service connection for right knee strain; herniated nucleus pulposus L4-5, status post laminectomy; skin rash of the arms and legs; migraine headaches; hypertension; and a prostate condition.  The Veteran disagreed with such decisions and subsequently perfected appeals.   

The Veteran requested an opportunity to testify before a Veterans Law Judge at the local regional office.  A hearing was scheduled for March 4, 2009, but the Veteran failed to appear for this hearing.  The Board therefore finds that the Veteran has withdrawn his request for a hearing.  38 C.F.R. § 20.704.

In May 2009, the Board denied the Veteran's claims of entitlement to service connection for right knee strain; skin rash of the arms and legs; hypertension; and a prostate condition.  The issues of entitlement to service connection for herniated nucleus pulposus L4-5, status post laminectomy (to include claim for hip pain and pain and numbness in both feet) and entitlement to service connection for migraine headaches (also claimed as a result of exposure to herbicides and as secondary to the Veteran's service-connected PTSD disability) were remanded for additional development and adjudication.

In October 2010, the RO granted entitlement to service connection for muscle tension headaches, evaluated as 10 percent effective October 7, 2002.

Since the most recent supplemental statement of the case regarding his low back claim, the Veteran has submitted medical records that were not accompanied by a waiver of initial RO consideration.  However, because these records are not related to the Veteran's low back claim, and rather are related to his hypertension, prostate, and heart claims, a remand is not required in this case.

In June 2011, the Veteran submitted a statement indicating that he wished to open claims for insomnia, bilateral hearing loss, tinnitus prostate cancer, and hypertension.  These issues are referred to the AOJ for appropriate action.  


FINDING OF FACT

A low back disability, to include herniated nucleus pulposus L4-5, status post laminectomy (to include hip pain and pain and numbness in both feet), has not been shown to have had its onset in service, within one year of service, nor is such disability otherwise as a result of active military service. 


CONCLUSION OF LAW

A low back disability, to include herniated nucleus pulposus L4-5, status post laminectomy (to include hip pain and pain and numbness in both feet), was not incurred in or aggravated by the Veteran's active military service, nor is such disability presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309, 3.310 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA.

VA will make reasonable efforts to notify a claimant of the relevant evidence necessary to substantiate a claim for benefits under laws administered by VA.  VA will also assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

With respect to the Veteran's claim, the Board finds that VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  Letters dated in March 2003, May 2004, March 2006, and July 2009 satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The letters notified the Veteran of the evidence and information necessary to substantiate his claim and informed the Veteran of his and VA's respective responsibilities in obtaining that evidence.  

In addition to the foregoing, the Board observes that the Veteran's service treatment records, VA and private medical records, and Social Security Administration disability records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran has also been provided with VA examinations in connection with his claim.  He was also afforded the opportunity to testify at a hearing before a Decision Review Officer at the RO in November 2005.  There is no indication in the record that any additional evidence, relevant to the issue decided herein, is available and not part of the claims file.  

The Board concludes, after reviewing all evidence of record that the preponderance of the evidence is against the Veteran's claim adjudicated herein.  As such, any questions as to the appropriate disability rating or effective date to be assigned to the claim are rendered moot; and no further notice is needed.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Since there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless and will proceed with the adjudication of the Veteran's claim.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

II.  Service connection.

Applicable law provides that service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection may also be granted for certain chronic diseases, such as arthritis, when the disease is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that a disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995); 38 C.F.R. § 3.303(a).  

The existence of a current disorder is the cornerstone of a claim for VA disability compensation.  Degmetich v. Brown, 104 F. 3d 1328 (1997) (interpretation of 38 U.S.C.A. § 1110 and 38 U.S.C.A. § 1131 as requiring the existence of a present disorder for VA compensation purposes cannot be considered arbitrary and decision based on that interpretation must be affirmed); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  That a condition or injury occurred in service alone is not enough.  There must be disability resulting from that condition or injury.  In the absence of proof of a present disability, there can be no valid claim or the grant of the benefit.  Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

An alternative method of establishing the nexus and current symptomatology is through a demonstration of continuity of symptomatology.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997); Clyburn v. West, 12 Vet. App. 296 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post service continuity of the same symptomatology; and (3) medical or, in certain circumstances lay evidence of a nexus between the present disability and the post service symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997); Hickson v. West, 12 Vet. App. 247 (1999) (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  The provisions concerning continuity of symptomatology do not relieve the requirement that there be some evidence of a nexus to service.  For service connection to be established by continuity of symptomatology there must be competent medical or other evidence that relates a current condition to that symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).

In addition, service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).

It is the Board's responsibility to evaluate the entire record on appeal.  38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, reasonable doubt will be resolved in each such issue in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  An appellant need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  To deny a claim on its merits, the evidence must preponderate against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Alemany v. Brown, 9 Vet. App. 518 (1996).

In this case, the Veteran contends that he is entitled to service connection for a low back disability, specifically for herniated nucleus pulposus L4-5, status post laminectomy.

With regard to the Veteran's service connection claim, the evidence of record indicates that the Veteran was treated for complaints of low back pain due to trauma in-service.  See August 1970 Chronological Record of Medical Care (complaints of low back pain with negative x-rays); October 1970 Chronological Record of Medical Care (complaint of trauma to the left flank with full range of motion and no tenderness on examination); October 1970 Radiographic Report (history of trauma to the low back noted with negative x-rays).  

Post-service, the Veteran was diagnosed with a lumbar spine disability, diagnosed as herniated nucleus pulposus L4-5, status post laminectomy and lumbar strain with mild disk narrowing at L4-5 status post lumbar laminectomy with mild functional loss of range of motion due to pain.  See April 1988 Operation Report, Flowers Hospital; February 1996 Private Treatment Report from Dr. M.E.B., Hughston Clinic; March 2003 VA Joints Examination Report.    

The Veteran contends that his current lumbar spine disability is related to his service, specifically slipping and falling during basic training in 1970 from a pole while he served as a field wireman.  See March 2003 VA Joints Examination Report; May 2004 Type-Written Statement from the Veteran.  He underwent C&P examinations regarding his claimed lumbar spine disability in March 2003 and October 2007 in which he reported a history of back injury in-service.  However, the examiners did not provide a nexus opinion regarding the Veteran's claimed lumbar spine disability and his service.  Further, the examiners did not consider the Veteran's history of complaints and treatment of post-service low back injuries in 1988 and 1996.  See February 1996 Private Treatment Report from Dr. M.E.B., Hughston Clinic; July 2004 to August 2004 Private Treatment Records from Dr. K.G.V., Orthopaedic and Hand Surgery, Ozark, Alabama.

Review of the VA and private treatment records contained in the Veteran's claims file are negative for any opinion relating the Veteran's lumbar spine disability to his service.

Based on the foregoing, the Board, in May 2009, found that a VA examination was necessary to ascertain whether the Veteran's currently diagnosed lumbar spine disability, diagnosed as herniated nucleus pulposus L4-5, status post laminectomy and lumbar strain with mild disk narrowing at L4-5 status post lumbar laminectomy with mild functional loss of range of motion due to pain, is related to service.  See 38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159(c)(4).  In this regard, the Board noted that the fulfillment of the duty to assist requires a thorough and contemporaneous medical examination that considers prior medical examinations and treatment in order to conduct a complete evaluation of the Veteran's claim.  38 C.F.R. § 4.2.  Where further evidence, or clarification of the evidence, is needed for proper appellate decision-making, a remand to the RO is required.  38 C.F.R. § 19.9(a)(1).

Upon remand, the Veteran was afforded a VA examination dated in August 2009.  The examiner indicated that the Veteran's claims file had been reviewed in connection with the examination and report.  The Veteran reported that he had an injury in basic training and indicated that he was seen on several occasions by military doctors.  The Veteran stated that he has had three back surgeries, in 1988, 1996, and 2001.   The Veteran reported that he last worked in 2003.  Prior to that, he worked in construction and air-conditioning.  The Veteran described constant pain in the lower back and indicated that he had used a cane off and since 1999.  The Veteran's service treatment records were reviewed in the report, including a June 1970 report of medical examination that was negative for any spine or low back complaints, an October 1970 x-ray of the spine that was normal, and a normal separation examination in June 1973.  Private treatment reports were also noted, including reports indicating treatment for the back dating from 1988.  It was indicated that, at that time, the Veteran was working on heating and air conditioning and, while moving a unit, experienced back pain.  After this, the Veteran was treated conservatively for his back, but eventually underwent percutaneous diskectomy.  He was then noted to have reinjured his back in 1996, and underwent a laminectomy for a right-sided recurrent herniated disk.  The Veteran attempted to return to work, but never got better.  The impression was failed back syndrome, fusion L4-5, probable symptomatic degenerative disc disease L5-S1.  The Veteran was found to be disabled since 2003 for chronic low back pain.  In addition to back pain, the Veteran has also been indicated to have tingling and numbness radiating down the legs, more on the right side.  After examination, the Veteran was diagnosed with status post three surgeries of the lumbosacral spine, including status post fusion at L4-5, pedicle screws, and interbody fixation device with intermittent right-sided lumbosacral radiculopathy symptoms.  Functional loss due to pain and functional impairment was indicated to moderately severe.  The examiner then stated that the Veteran's service treatment records were negative for any treatment for lumbosacral spine disability or low back pain or lumbosacral strain.  The examiner also noted that several orthopedic reports that were noted consistently revealed that the Veteran had injured his lower back initially in 1988, with his first surgery (percutaneous diskectomy at L4-5) in 1988, a second surgery in 1996, and a third surgery in 2001.  The examiner then stated that "it is the opinion of the examiner that this Veteran's chronic lower back problem...is not related to the military."

The August 2009 VA examiner submitted an addendum opinion to the August 2009 VA examination reported, dated in December 2009.  The examiner explained that the full claims file had not been submitted for the last examination.  The entire claims file was noted to have been submitted and reviewed by the examiner.  The Veteran's service treatment records were again reviewed and the examiner noted an August 1973 handwritten treatment note that indicated that the Veteran had been seen for back pain and treated with valium.  A March 1974 civil service medical examination, however, indicated a normal examination of the back.  1988 treatment records were again reviewed, as well as records from 1996.  The examiner noted that a re-enlistment examination for the Air Force Reserves dated in June 1977 revealed no complaints related to the back in the medical history, and a September 1984 report of medical examination was negative for spine abnormalities.  Finally, the examiner noted a June 2007 report of the Veteran's family physician that found that the Veteran had a chronic disk injury, which failed surgery twice, with the initial injury dating back to 1988.  After reviewing the Veteran's records, the examiner stated that the August 1973 treatment note was likely an acute muscle strain and that "[a]s such it is the opinion of the examination that his current back condition is less likely as not related to the low back spasms treated with valium in the military."

Based on the foregoing, the Board finds that entitlement to service connection for a low back disability, to include herniated nucleus pulposus L4-5, status post laminectomy (to include hip pain and pain and numbness in both feet) is not warranted in this case.  The medical evidence indicates that the Veteran has a current back disability.  However, the August 2009 VA examiner, that examined the Veteran and his claims file in connection with the report, found that the Veteran's diagnosed back disability was not related to his military service.  In this regard, the Board notes that, although the Veteran's claims file contains numerous treatment records, both VA and private, related to the Veteran's back disability, none of these records specifically relate the Veteran's condition to his active military service.  Rather, the medical evidence indicates that the Veteran injured his back in  approximately 1988, with exacerbation and multiple surgeries since that time.    

In this regard, the Board notes that the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches.  The credibility and weight to be attached to these opinions is within the province of the Board.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  The Board must account for evidence it finds persuasive or unpersuasive, and provide reasons for rejecting material evidence favorable to the claim.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  In determining the weight assigned to this evidence, the Board also looks at factors such as the health care provider's knowledge and skill in analyzing the medical data.  Guerrieri v. Brown, 4 Vet. App. 467 (1993); Black v. Brown, 10 Vet. App. 279 (1997).  In this case, the Board finds that the opinion of the August 2009 VA examiner, updated in a December 2009 addendum opinion, to be most persuasive in this case, based as it was on an examination of the Veteran and his claims file.  

In addition, the Board notes that the Veteran has contended on his own behalf that his claimed back disability is related to his service.  Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465 (1994).   Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  However, VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to, and a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require VA to provide an examination.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  Although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  

The Board finds that the diagnosis and etiology of the Veteran's back disorder is a complex medical question, beyond the competency of a layperson.  The Board further finds that the question regarding the relationship between such disability and military service or a service-connected disability to be complex in nature.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Therefore, as the Veteran has only provided his own conclusory statements regarding diagnosis and causation, the Board finds that the Veteran's statements to be of little probative value as he is not competent to opine on such a complex medical question.  The Board finds that the Veteran's contentions regarding his back disability are outweighed by the medical evidence of record, specifically the opinion of the August 2009 VA examiner.  

In summary, the Board concludes that the preponderance of the evidence is against the Veteran's claim.  The Board may not base a decision on its own unsubstantiated medical conclusions but, rather, may reach a medical conclusion only on the basis of independent medical evidence in the record.  Hensley v. Brown, 5 Vet. App. 155 (1993).  











	(CONTINUED ON NEXT PAGE)


Because the preponderance of the evidence is against the claims, the claims must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER


Service connection for a low back disorder, to include herniated nucleus pulposus L4-5, status post laminectomy (to include hip pain and pain and numbness in both feet), is denied.



____________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


